Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 1/29/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

In accordance with Step 1, it is first noted that the claimed method recited in claims 1-14 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-14. However, claims 15-20 are directed to a server, which lacks the necessary physical components (hardware) to constitute a machine or manufacture under § 101. server is a computer program” and that the tasks may be carried out “…by the same server (i.e., the same software and/or hardware).” Also, as stated in the Applicant’s Specification ¶0090, “the server 130 may be implemented in any other suitable hardware, software, and/or firmware, or a combination thereof.”  Therefore, the server is capable of being embodied in a computer program per se. Claims 15-20 fail to recite any structure, hardware, or physical component that would render the server as a machine or article of manufacture. Therefore, in accordance with a broadest reasonable interpretation, the claimed server can be interpreted by one of ordinary skill in the art as being drawn to software modules per se and therefore encompasses non-statutory subject matter. Therefore, claims 15-20 fail to satisfy Step 1 because they are not directed to one of the eligible categories of subject matter.

In accordance with Step 2A, Prong One, Claims 1-20 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
Monitoring… user interactions between the plurality of users and a digital item group, the digital item group including digital items representative of same objects and provided to the e-platform by more than one network resources; 
Receiving… an indication of a new value for an item-characteristic associated with a given digital item, the given digital item having been previously provided by the given network resource to the e-platform with an old value of the item-characteristic, the given digital item being part of the digital item group, the new value for replacing the old value of the item-characteristic of the given digital item; 
determining… a difference between: (i) user interactions of users with the digital items from the digital item group having the old value for the item-characteristic, and (ii) user interactions of users with the digital items from the digital item group having the new value for the item-characteristic; and 
comparing… the difference with a threshold value for determining whether the new value of the item-characteristic for the given digital item is accurate. 

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the monitoring and comparison of user interactions is a method of analyzing behaviors for determining accurate digital item characteristics. As explained in Applicant’s Specification, ¶0005, the provision of erroneous and/or inaccurate information regarding digital items may be detrimental for the object providers, as well as for the operator of the ecommerce platform as it can affect the confidence level of users in the object providers and/or in the ecommerce platform. From the interpretation of the Applicant’s Specification, it is evident that the analysis of behaviors for determining accurate digital item characteristics is in effort of improving business relations and commercial interactions with an ecommerce platform. Therefore, the claims recite a certain method of organizing human activity. Additionally, as presented in claims 3-5 and 17-19, “the masking algorithm” recites a mathematical concept (i.e. mathematical relationships; mathematical formulas or equations; mathematical calculations).

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “server” and “the server from a given network resource from the more than one network resources” for receiving data (e.g. “receiving… an indication of a new value for an item-characteristic associated with a given digital item,;” etc.); processing data (e.g. “monitoring… user interactions between the plurality of users and a digital item group;” “determining… a difference between: (i) user interactions of users with the digital items from the digital item group having the old value for the item-characteristic, and (ii) user interactions of users with the digital items from the digital item group having the new value for the item-characteristic;” and “comparing… the difference with a threshold value for determining whether the new value of the item-characteristic for the given digital item is accurate;” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – a “server” and “the server from a given network resource from the more than one network resources.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of analyzing behaviors for determining accurate digital item characteristics) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the server 130 may be implemented as a conventional computer server. In an example of an embodiment of the present technology, the server 130 may be implemented as a DellTM PowerEdgeTM Server running the MicrosoftTM Windows ServerTM operating system. Needless to say, the server 130 may be implemented in any other suitable hardware, software, and/or firmware, or a combination thereof. (See Specification, ¶0090). As additional evidence of conventional computer implementation, it is noted in the July 2015 Update: Subject Matter Eligibility, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106.05(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent Application Publication, 2007/0288433 hereinafter referred to as Gupta) in view of Pope et al. (US 10,762,511, hereinafter referred to as Pope).

As per Claim 1, Gupta discloses a method of verifying accuracy of information associated with a digital item, information about digital items provided to an e-platform by a plurality of network resources, the e-platform having a plurality of users, the digital items being representative of objects provideable to the plurality of users, the e-platform being hosted on a server, the method executable by the server, the method comprising: 

a)	monitoring, by the server, user interactions between the plurality of users and a digital item group, the digital item group including digital items representative of same objects and provided to the e-platform by more than one network resources (Gupta: ¶0029: A tracker residing on a server tracks and monitors user activity (e.g., activity such as click throughs, bids, purchases, or added to watch list operations) over a period of time. See ¶0058 and 0110, where demand is measured based on a number of clicks on an object for a good or service from a subset or all users. See ¶0042 and 0046, where the input objects for a good or service in various categories or groups are used to determine demand. See e-platform, i.e. EBay in ¶0090.); 

b)	the given digital item having been previously provided by the given network resource to the e-platform with an old value of the item-characteristic, the given digital item being part of the digital item group, the new value for replacing the old value of the item-characteristic of the given digital item (Gupta: ¶0107 and 0122: A desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127-0128 where the relevant scores are relative to less relevant [old] or highly relevant [new] keywords compared to a predetermined threshold. See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item. See ¶0133, where the highly relevant values for keywords replace less relevant keywords.); 

c)	determining, by the server, a difference between: (i) user interactions of users with the digital items from the digital item group having the old value for the item-characteristic, and (ii) user interactions of users with the digital items from the digital item group having the new value for the item-characteristic (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic for a digital item may be calculated (See examples in ¶0112-0118). This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127 where the relevant scores are relative to less relevant [old] or highly relevant [new] keywords.); and 

d)	comparing, by the server, the difference with a threshold value for determining whether the new value of the item-characteristic for the given digital item is accurate (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated (See examples in ¶0112-0118). This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127-0128 where the relevant scores are relative to less relevant [old] or highly relevant [new] keywords compared to a predetermined threshold. See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item.). 

Gupta does not explicitly disclose, however Pope discloses:

b)	receiving, by the server from a given network resource from the more than one network resources, an indication of a new value for an item-characteristic associated with a given digital item, the given digital item having been previously provided by the given network resource to the e-platform with an old value of the item-characteristic (Col. 7 lines 53-66 and Col. 8, lines 1-28: Products provided by a network service or resource may be identified or designated as recalled. Product data or product characteristics related to the recall may be provided in the product catalog on the e-platform. See Fig. 1 for a plurality of network resources. See Col. 11, lines 43-53, where the identified recalled products may be suppressed and a substitute result may be offered.). 
 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Gupta with Pope’s designation of recalled products to improve the results of a search query because the references are analogous/compatible since each is directed toward features for
Improving search queries and providing a user relevant search results, and because incorporating Pope’s designation of recalled products to improve the results of a search query in Gupta would have served Gupta’s pursuit of effectively providing the most relevant and desirable search results (See Gupta, ¶0041); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 recites limitations already addressed by the rejection of Claim 1. Therefore, the same rejection applies.

As per Claim 2, Gupta in view of Pope discloses the method of claim 1, wherein the method further comprises: identifying, by the server, the digital items that are to be included in the digital item group (Gupta: See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item and the relevant set of digital items are outputted. See ¶0058-0059, where the algorithm and additional weights may be used to determine a set of digital items.).

Claim 16 recites limitations already addressed by the rejection of Claim 2. Therefore, the same rejection applies.

As per Claim 3, Gupta in view of Pope discloses the method of claim 2, wherein the identifying comprises: applying, by the server, a masking algorithm on values of at least one item-characteristic of digital items (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated. This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127 where a relevance algorithm matches the name characteristics or keywords of a digital item to a relevance score. Examiner notes that the Applicant’s Specification describes a masking algorithm as an algorithm configured to compare values of an item characteristic amongst each other to identify characteristics with the same values (See Specification ¶0011, 0023-0025 and 0126-0127). The algorithm, as described in Applicant’s Specification, does not require any masking, obfuscating or hiding of values. Therefore, Examiner interprets the algorithm, as it is presented in the Applicant’s Specification, which is an algorithm to compare characteristics of digital items to identify matching characteristic values.).

Claim 17 recites limitations already addressed by the rejection of Claim 3. Therefore, the same rejection applies.

As per Claim 4, Gupta in view of Pope discloses the method of claim 3, wherein the applying the masking algorithm comprises: comparing, by the server, values of the at least one item-characteristic of digital items (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated. This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127 where a relevance algorithm matches the name characteristics or keywords of a digital item to a relevance score. Examiner notes that the Applicant’s Specification describes a masking algorithm as an algorithm configured to compare values of an item characteristic amongst each other to identify characteristics with the same values (See Specification ¶0011, 0023-0025 and 0126-0127). The algorithm, as described in Applicant’s Specification, does not require any masking, obfuscating or hiding of values. Therefore, Examiner interprets the algorithm, as it is presented in the Applicant’s Specification, which is an algorithm to compare characteristics of digital items to identify matching characteristic values.).

Claim 18 recites limitations already addressed by the rejection of Claim 4. Therefore, the same rejection applies.

As per Claim 5, Gupta in view of Pope discloses the method of claim 3, wherein the applying the masking algorithm comprises: identifying, by the server, a set of digital items from the plurality of digital items that have same values of the at least one item-characteristic of digital items, the set of digital items to be included in the digital item group (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated. This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127-0128 where a relevance algorithm matches the name characteristics or keywords of a digital item to a relevance score. See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item and the relevant set of digital items are outputted. According the Examiner notes that the Applicant’s Specification describes a masking algorithm as an algorithm configured to compare values of an item characteristic amongst each other to identify characteristics with the same values (See Specification ¶0011, 0023-0025 and 0126-0127). The algorithm, as described in Applicant’s Specification, does not require any masking, obfuscating or hiding of values. Therefore, Examiner interprets the algorithm, as it is presented in the Applicant’s Specification, which is an algorithm to compare characteristics of digital items to identify matching characteristic values.).

Claim 19 recites limitations already addressed by the rejection of Claim 5. Therefore, the same rejection applies.

As per Claim 6, Gupta in view of Pope discloses the method of claim 3, wherein the at least one item-characteristic is a name of digital item (Gupta: ¶0029: A tracker residing on a server tracks and monitors user activity (e.g., activity such as click throughs, bids, purchases, or added to watch list operations) over a period of time associated with a name characteristic (i.e. keyword).)

Claim 20 recites limitations already addressed by the rejection of Claim 6. Therefore, the same rejection applies.

As per Claim 7, Gupta in view of Pope discloses the method of claim 1, wherein the user interactions are of a given type of user interactions (Gupta: ¶0029: A tracker residing on a server tracks and monitors user activity (e.g., activity such as click throughs, bids, purchases, or added to watch list operations) over a period of time. See ¶0058 and 0110, where demand is measured based on a number of clicks on an object for a good or service from a subset or all users.).

As per Claim 8, Gupta in view of Pope discloses the method of claim 1, wherein the user interactions between users and digital items are a number of clicks performed by users on digital items (Gupta: ¶0029: A tracker residing on a server tracks and monitors user activity (e.g., activity such as click throughs, bids, purchases, or added to watch list operations) over a period of time. See ¶0058 and 0110, where demand is measured based on a number of clicks on an object for a good or service from a subset or all users.).

As per Claim 9, Gupta in view of Pope discloses the method of claim 8, wherein the user interactions between users and digital items are the number of clicks performed by users on digital items within a pre-determined time interval (Gupta: ¶0029: A tracker residing on a server tracks and monitors user activity (e.g., activity such as click throughs, bids, purchases, or added to watch list operations) over a pre-defined period of time. See ¶0058 and 0110, where demand is measured based on a number of clicks on an object for a good or service from a subset or all users.).

As per Claim 10, Gupta in view of Pope discloses the method of claim 1, wherein the item-characteristic is a price of digital item (Gupta: See ¶0058 where the algorithm may weigh based on the digital items price.).

As per Claim 11, Gupta in view of Pope discloses the method of claim 1, wherein a given object is one of a product and a service for sale (Gupta: ¶0029: A tracker residing on a server tracks and monitors user activity (e.g., activity such as click throughs, bids, purchases, or added to watch list operations) over a pre-defined period of time. See ¶0058 and 0110, where demand is measured based on a number of clicks on an object for a good or service from a subset or all users.).

As per Claim 12, Gupta in view of Pope discloses the method of claim 1, wherein the method further comprises: in response to the difference being below the threshold value, determining that the new value of the item-characteristic received from the given network resource for the given digital item is accurate (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated (See examples in ¶0112-0118). This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127-0128 where the relevant scores are relative to less relevant [old] or highly relevant [new] keywords compared to a predetermined threshold. See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item.).
As per Claim 13, Gupta in view of Pope discloses the method of claim 1, wherein the method further comprises: in response to the difference being above the threshold value, determining that the new value of the item-characteristic received from the given network resource for the given digital item is not accurate (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated (See examples in ¶0112-0118). This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127-0128 where the relevant scores are relative to less relevant [old] or highly relevant [new] keywords compared to a predetermined threshold. See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item.).

As per Claim 14, Gupta in view of Pope discloses the method of claim 1, wherein the threshold value is an interval of values, and wherein the method further comprises: in response to the difference being within the interval of values, determining that the new value of the item-characteristic received from the given network resource for the given digital item is accurate (Gupta: ¶0107 and 110-0122: A demand set or a group of listings of digital items may correspond to an amount of user clicks. A desirability measure may be computed between the total number of clicks and the number of clicks corresponding to a name characteristic (i.e. a keyword) for a digital item may be calculated (See examples in ¶0112-0118). This desirability measure is used to calculate a composite (i.e. a difference) relevance score between the values for the keywords in the listings of digital items. See ¶0127-0128 where the relevant scores are relative to less relevant [old] or highly relevant [new] keywords compared to a predetermined threshold. See ¶0131-0134, where subject to the relevance score and the relevant threshold, the most relevant or accurate keywords are assigned to the digital item. Examiner notes that a threshold presents an interval of values, such that one of ordinary skill in the art would understand a threshold as a mathematical model to distinguish ranges or intervals of values.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Graham et al. (US 8,548,878): A product catalog includes information regarding products for sale online by various merchants. An analysis software module can collect information regarding new product offers and associate that information with existing product information in the catalog. The module can identify one or more potential product matches in the catalog based on identical or similar strong identifier information between the offer and the potential match, and/or based on query search result relationships between the offer and the potential match. The analysis module can evaluate each potential match by performing an image comparison between one or more product images provided with the offer and one or more representative images selected by the analysis module for the potential matching product. If the analysis module confirms a match, the analysis module can add information regarding the new product offer to the product catalog, associating the new product offer with the confirmed matching product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683